Title: Dumas to the American Commissioners, 7[–15] May 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, May 7[–15], 1778, in French: I showed your letter of the 30th to the Grand Facteur, who urged me to delay presenting your communication to the Grand Pensionary; Vergennes had written that it was premature and might be construed as French pressure. I disagreed but had to comply. May 8: The Grand Pensionary was told that the letter was being delayed at the behest of the French court. May 11: No negotiations can be opened until I have presented the letter, which will have to be communicated to the states. May 12–13: The Grand Facteur has received consent to my going ahead, and dictated a statement that he had no knowledge of this démarche. May 14: I delivered the letter to the Grand Pensionary, and told him that you had informed Amsterdam of it; the court will be embarrassed that concealment is no longer possible. May 15: The Grand Pensionary has decided not to show the letter to the States General or its secret committee, lest the British Ambassador raise a clamor, but to send copies to all the members of the States. The Stadholder and the Duke of Brunswick are undoubtedly informed and agree with him. The Dutch are like their peat; we have thrown in some sparks and must let it ignite as it will.>
